Citation Nr: 0100206	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from October 1979 to October 
1982 and from November 1983 to January 1986.

This appeal arises from a December 1998 rating decision of 
the Honolulu, Hawaii Regional Office (RO).  During the 
pendency of the appeal, the veteran has relocated and his 
claim is now being handled by the Detroit RO.


REMAND

Initially, the Board notes that the RO denied the veteran's 
claims on the basis that he had not submitted well grounded 
claims.  The RO, however, has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claims.

The veteran contends that he currently suffers from bilateral 
carpal tunnel syndrome that is related to service.  Recent 
relevant medical evidence shows that an EMG conducted in 
March 1996 was interpreted as being consistent with 
moderately severe bilateral carpal tunnel syndrome.  A 
September 1998 VA neurology clinic report shows that the 
veteran had no weakness of the arms or any sensory loss.  Two 
point discrimination was normal at each index finger and 5th 
finger.  The impression was that it was unclear whether the 
diagnosis of carpal tunnel syndrome was active at that time.  
There appeared to be no sensory or motor loss, nor was there 
any atrophy or Tinel's sign.  

A nerve conduction study performed in October 1998 was 
interpreted as showing normal right and left median motor 
nerve conduction studies.  A VA neurology examination report 
from November 1998 included an impression of a history of 
bilateral carpal tunnel syndrome.  The veteran continued to 
have symptoms but no abnormality was found on examination or 
electrodiagnostic studies.  Continued use of wrist splints 
was recommended.  Accordingly, in view of the equivocal 
nature of the medical evidence, the veteran should be 
provided a VA neurology examination. The examiner should 
indicate whether a diagnosis of bilateral carpal tunnel 
syndrome is appropriate and, if such a diagnosis is rendered, 
then provide an opinion as to whether bilateral carpal tunnel 
syndrome is directly related to service. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for carpal tunnel 
syndrome, and then obtain treatment records from all 
available sources.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for carpal 
tunnel syndrome since service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA neurology examination.  The importance 
of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination and all indicated 
diagnostic tests must be performed.  
Based on a review of the medical evidence 
and the current examination, the 
neurology examiner should indicate 
whether a diagnosis of bilateral carpal 
tunnel syndrome is warranted and, if such 
a diagnosis is rendered, then provide a 
medical opinion as to whether it is at 
least as likely as not that right or left 
carpal tunnel syndrome is directly 
related to service.  In answering this 
question, the standard of proof which is 
underlined must be utilized.  All factors 
upon which the medical opinion is based 
must be set forth for the record.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



